                     IN THE UNITED STATES DISTRICT COURT FOR THE


                               EASTERN DISTRICT OF VIRGINIA


                                         Richmond Division


UNITED STATES OF AMERICA


                V.                                      CRIMINAL NO.3:20CR120-DJN


AMANDA ROBINSON,

                Defendant.


                                    STATEMENT OF FACTS


        The United States and the defendant agree that the factual allegations contained in this

Statement of Facts and in Count One ofthe Criminal Information are true and correct, and that

the United States could have proven them beyond a reasonable doubt.

        1.      On or about June 4,2020, in the Eastern District of Virginia and within the

jurisdiction ofthis Court, the defendant, AMANDA ROBINSON,knowingly aimed the beam of a

laser pointer at an aircraft, namely a 2006 Cessna, Model 182T, tail number N60430("the

Aircraft"), and at the flight path of said Aircraft, in the special aircraft Jurisdiction of the United

States, in violation of Title 18, United States Code, Section 39A.

        2.      On or about June 4,2020, police officers of the Metropolitan Aviation Unit were

on aerial patrol in the Aircraft, observing civil unrest related activity in Richmond, Virginia. At

approximately 0200 hours, while standing at the Robert E. Lee Monument traffic circle,

ROBINSON possessed and aimed a green laser pointer at the Aircraft flying above her location.

In so doing, ROBINSON struck the Aircraft with the green laser beam on at least two separate

occasions disrupting the pilot's vision.



                                                   1
       3.      Based on ROBINSON's laser strikes, the police officers utilized an onboard

camera to identify ROBINSON as the individual aiming the laser pointer and directed police

patrol units to her location. Once police patrol units arrived, ROBE^SON was detained and

officers recovered a green laser pointer in her possession.

       4.      At all relevant times, the Aircraft meets the definition of an aircraft under federal

law.


       5.      At all relevant times, the Aircraft was operating in the special aircraftjurisdiction

ofthe United States.


       6.      At all relevant times, the laser pointer possessed and aimed by ROBINSON at the

Aircraft met the statutory definition of a "laser pointer" under federal law.

       7.      The actions taken by defendant as described above were taken willfully and

knowingly. Defendant did not take those actions by accident or mistake. This statement offacts

sets forth facts necessary to support defendant's plea of guilty and does not necessarily relate all

facts relevant to the charged offense or other persons who may have been involved in the

offense.


                                                      Respectfully submitted,

                                                      G.ZACHARY TERWILLIGER
                                                      UNITED STATES ATTORNEY

                                              By:
                                                      Erik S. Siebert
                                                      Assistant United States Attorney
       I have consulted with my attorney regarding this Statement of Facts. I knowingly and

voluntarily agree that each ofthe above-recited facts is true and correct and that had this matter

gone to trial the United States could have proven each one beyond a reasonable doubt.




       Date'      '                                   ^^manda Robinson
                                                         Defendant




           I am counsel for defendant, AMANDA ROBINSON. I have carefully reviewed this

Statement of Facts with him and,to my knowledge, his decision to agree to this Statement of

Facts is an informed and voluntary decision.



            U| Uf                                                               ^
       Date                                              Jeffrey E^erhart
                                                         Counsel for Defendant
